Herkick, J.
By the legacy given to the widow in lieu of dower, and its acceptance by her, her interest in the estate became that of a creditor.
The legacy was the price tendered to her for the purchase of her interest in the realty. By accepting it she became entitled to the price. It was a debt against the estate, payable like other debts, first out of the personalty, and if that is insufficient, then out of the realty, and I see no reason why a provision should not be made for its payment in these proceedings.
Ordered accordingly.